Case 3:18-cv-08988-MAS-LHG Document 13 Filed 04/30/19 Page 1 of 1 PagelD: 76

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ANTHONY J. VITALE, DMD AND PERSONAL No.: 3:18-cv-08988
CHOICE DENTAL ASSOCIATES. PA,
NOTICE OF VOLUNTARY DISMISSAL
Plaintiffs, WITH PREJUDICE

Vv.

STATE FARM FIRE AND CASUALTY
COMPANY,

Defendant.

 

 

Plaintiffs, Anthony J. Vitale, DMD and Personal Choice Dental Associates, PA by and
through their undersigned attorneys, and State Farm Fire and Casualty Company, by and through
its undersigned attorneys, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
hereby voluntarily dismiss the above-captioned action with prejudice. Each party shall bear its
own costs.

By:  /s/Noah A. Schwartz.
Noah A. Schwartz, Esq.
DAVISON, EASTMAN, MUNOZ,
LEDERMAN & PAONE, PA
100 Willow Brook Road, Suite 100
Freehold, New Jersey 07728
T. 732-462-7170
F, 732-810-1532
nschwartz@demiplaw.com
Attorneys for plaintiffs, Anthony J. Vitale,
DMD and Personal Choice Dental
Associates, PA

By: /s/ Charles M. Fisher
Charles M. Fisher, Esq.
BEVELOCK & FISHER, LLC
14 Main Street, Suite 200
Madison, New Jersey 07940
T. 973.845.2998
F, 973.845.2797
cfisher@bevelocklaw.com
Attorneys for defendant, State Farm Fire and
Casualty Company

Dated: April 30, 2019
